Citation Nr: 1042181	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for status post 
tonsillectomy.

2.  Entitlement to an initial compensable rating for a left 
ovarian cyst.

3.  Entitlement to an initial compensable rating for left carpal 
tunnel syndrome.

4.  Entitlement to an initial compensable rating for right carpal 
tunnel syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for vaginitis, claimed as 
yeast infections.

7.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2010.  A transcript of the 
hearing is associated with the claims folders.

The issues of entitlement to service connection for fibromyalgia 
and headaches are decided herein while the remaining issues are 
addressed in the REMAND that follows the order section of this 
decision.


FINDINGS OF FACT

1.  Fibromyalgia originated during active service.  

2.  Headaches originated during active service.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  Headaches were incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate these claims.  Therefore, no further 
development with respect to the matters decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2009) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that service connection is warranted for 
fibromyalgia and migraine headaches because they originated in 
service.  She testified that she is currently on medication that 
is prescribed at VA which for her back disorder and her 
fibromyalgia.  She also takes over the counter Motrin.  She 
testified that she was diagnosed with fibromyalgia in Nebraska 
while on active duty.  As to migraine headaches, she urges that 
these began when she developed cervical spine disability in 
service.  

VA examination in August 2008 resulted in a diagnosis of migraine 
headaches with episodes four or five times per year.  The Veteran 
testified that the headaches post service are similar to those 
she had in service.  She indicated that when she gets a headache, 
she has to go to a dark area and sleeps.  

Private and service treatment records dated in 2007 prior to the 
Veteran's release from active service show that she was evaluated 
for a sleep disorder in November 2007.  They also indicate that 
she was diagnosed with likely fibromyalgia by a rheumatologist 
and a pain clinic physician.  They also show diagnosis of 
cervical strain, neck strain, head pain and cervalgia subsequent 
to a May 2007 motor vehicle accident (MVA).  

Although the August 2008 VA examination failed to yield a 
diagnosis of fibromyalgia, the Board notes that this examination 
did not include a review of the claims folder or any prior 
treatment records.  The Board finds it less probative than the 
reports of the November 2007 private examinations, conducted 
prior to discharge from active duty and in response to 
complaints, containing diagnoses of fibromyalgia.  The Board 
finds the November 2007 private diagnoses to be persuasive, 
compelling evidence of current disability that is related to 
service.  

The Board has considered the entirety of the evidence of record.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  Further, the Board may not base a decision on 
its own unsubstantiated medical opinion, but rather may reach a 
medical conclusion only on the basis of independent medical 
evidence or adequate quotation from recognized medical treatises.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board has no 
basis to disregard the November 2007 well-reasoned opinions of 
the private physicians as to fibromyalgia, particularly given the 
Veteran's credible testimony as to continuity of symptoms since 
service, for which she takes medication.

As to migraine headaches, the Board finds the Veteran's testimony 
credible and not inconsistent with the record as to in-service 
headaches.  The service and private treatment records tend to 
corroborate her testimony as to in-service headaches following 
the MVA, and there is a current diagnosis of migraine headaches.

In sum, the Board is of the opinion that the preponderance of the 
evidence supports the Veteran's claims of entitlement to service 
connection for fibromyalgia and migraine headaches.  Therefore, 
service connection is in order.


ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for migraine headaches is 
granted.


REMAND

The Veteran testified that she has undergone recent VA treatment 
for the remaining disabilities currently on appeal.  She stated 
that she has seen VA doctors for these disabilities in 2010, and 
that the records of this treatment are relevant to her claims.  

In light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Board also finds that while this case is 
in remand status, the Veteran should be afforded additional VA 
examinations to determine the current degree of severity of the 
service-connected disabilities at issue.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Board notes that the VA examinations 
accomplished in August 2008, including the gynecological 
evaluation, did not include a review of the claims folder and did 
not include significant review of the Veteran's documented 
history.  The Veteran urges that she has vaginitis that is 
related to service.  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R 3.159(c)(4).  
Under the circumstances, a VA examination and opinion are 
necessary.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any pertinent VA treatment records dated 
after March 2009.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded an 
appropriate VA examination to determine 
whether she has vaginitis, claimed as a 
yeast infections, that is related to 
service.  The claims folders made available 
to and reviewed by the VA examiner and the 
examiner should indicate that the claims 
folders were reviewed.  The examiner should 
be provide an opinion with respect any 
vaginitis present during the period of this 
claim as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's 
active service.  The rationale for each 
opinion expressed must also be provided.  

3.  The Veteran should also be afforded a 
VA examinations to determine the current 
degree of severity of her status post 
tonsillectomy, right and left carpal tunnel 
syndrome, and left ovarian cyst.  The 
claims folders must be made available to 
and reviewed by the examiner(s).  The RO or 
the AMC should ensure that all information 
required for rating purposes, to include a 
description of the effects of the 
disabilities on the Veteran's occupational 
functioning and daily activities, is 
provided by the examiner(s).

4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and her representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


